            Case 2:21-mc-00116-MCE-JDP Document 4 Filed 07/26/21 Page 1 of 2



 1   PHILLIP A. TALBERT
     Acting United States Attorney
 2   KEVIN C. KHASIGIAN
     Assistant U. S. Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700

 5   Attorneys for the United States

 6

 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                        2:21-MC-00116-MCE-JDP
12                  Plaintiff,                        STIPULATION AND ORDER EXTENDING TIME
                                                      FOR FILING A COMPLAINT FOR FORFEITURE
13          v.                                        AND/OR TO OBTAIN AN INDICTMENT
                                                      ALLEGING FORFEITURE
14   APPROXIMATELY $19,240.00 IN
     U.S. CURRENCY,
15
                    Defendant.
16

17          It is hereby stipulated by and between the United States of America and potential claimant Andre
18 Phillips (“claimant”), by and through their respective counsel, as follows:

19          1.      On or about January 27, 2021, claimant Phillips filed a claim in the administrative forfeiture
20 proceedings with the Drug Enforcement Administration with respect to the Approximately $19,240.00 in

21 U.S. Currency (hereafter “defendant currency”), which was seized on January 9, 2020.

22          2.      The Drug Enforcement Administration has sent the written notice of intent to forfeit
23 required by 18 U.S.C. § 983(a)(1)(A) to all known interested parties. The time has expired for any person

24 to file a claim to the defendant currency under 18 U.S.C. § 983(a)(2)(A)-(E), and no person other than the

25 claimant has filed a claim to the defendant currency as required by law in the administrative forfeiture

26 proceeding.

27          3.      Under 18 U.S.C. § 983(a)(3)(A), the United States is required to file a complaint for
28 forfeiture against the defendant currency and/or to obtain an indictment alleging that the defendant currency
                                                         1
                                                                                 Stipulation and Order to Extend Time
            Case 2:21-mc-00116-MCE-JDP Document 4 Filed 07/26/21 Page 2 of 2



 1 is subject to forfeiture within ninety days after a claim has been filed in the administrative forfeiture

 2 proceedings, unless the court extends the deadline for good cause shown or by agreement of the parties.

 3 That deadline was April 27, 2021.

 4          4.        By Stipulation and Order filed April 26, 2021, the parties stipulated to extend to July 25,

 5 2021, the time in which the United States is required to file a civil complaint for forfeiture against the

 6 defendant currency and/or to obtain an indictment alleging that the defendant currency is subject to

 7 forfeiture.

 8          5.        As provided in 18 U.S.C. § 983(a)(3)(A), the parties wish by agreement to further extend to

 9 September 23, 2021, the time in which the United States is required to file a civil complaint for forfeiture

10 against the defendant currency and/or to obtain an indictment alleging that the defendant currency is subject

11 to forfeiture.

12          6.        Accordingly, the parties agree that the deadline by which the United States shall be required

13 to file a complaint for forfeiture against the defendant currency and/or to obtain an indictment alleging that

14 the defendant currency is subject to forfeiture shall be extended to September 23, 2021.

15    Dated:        7/22/21                                 PHILLIP A. TALBERT
                                                            Acting United States Attorney
16

17                                                          /s/ Kevin C. Khasigian
                                                            KEVIN C. KHASIGIAN
18                                                          Assistant U.S. Attorney
19
      Dated:        7/22/21                                 /s/ Roman J. Walker
20                                                          ROMAN J. WALKER
                                                            Attorney for potential claimant
21                                                          Andre Phillips
                                                            Roman J. Walker
22                                                          PO Box 55851
                                                            Hayward, CA 94545
23                                                          510-967-0160
                                                            romanjwalkerlaw@gmail.com
24
                                                            (As authorized via email)
25          IT IS SO ORDERED.
26 DATED: July 26, 2021

27

28
                                                            2
                                                                                  Stipulation and Order to Extend Time
